DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2020.
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 08/04/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,957,317) in view of Dalsing et al. (Dalsing US 2005/0045495) and further in view of Conrad (US 4,722,451).

1: Lee teaches a vacuum sealed container (container shown in Figure 3, where the container is capable of evacuating air, which is capable of being vacuum sealed), comprising: a container body (30) comprising a first wall (vertical wall portion at 302a) and a bottom surface (bottom surface of 301, Figure 3), wherein the first wall and the bottom surface define an accommodation space (space within 30, between 60 and 301), a container lid (60) being coupleable to the container body (coupleable between 60 and 30); a vacuum generator (generator comprising portions 40, 315, and 50) coupled to the container lid (via 315) capable of evacuating fluid (fluid communication via 50, col. 3, ll. 27-37) from the accommodation space except for at least one magnifier coupled to the container body.
Dalsing teaches a body portion of container (102) housing a lens (108) at a bottom surface of portion at 108 (paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee such that the teaching of a magnifying lens at a bottom surface of portion from Dalsing was provided at the container body of Lee in order to magnify contents contained within a container for senior citizen or to help provide a user an easier way to identify contents within, as taught by Dalsing (paragraph 0021).

Conrad teaches a vacuum indicator feature (Figure 1-4, specifically shown in Figures 2-4) where deformable zone (32) expands inwardly of chamber (18) to reduce its volume, thereby preserving the overall integrity of the body (16) and when vacuum is released and no pressure differential between the inside and the outside of the container 10, where zone (32) is moved outwardly in Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee-Dalsing such that the teaching of the vacuum indicator was applied to the container of Lee-Dalsing in order to permit a safety indicator feature which serve to alert an individual that the container contents are no longer protected by vacuum conditions, as taught by Conrad (col. 3, ll. 63 – col. 4, ll. 17).

2: Lee-Dalsing-Conrad teaches the claimed invention as discussed above for Claim 1 and the modified Lee-Dalsing-Conrad further teaches that the at least one magnifier is coupled to the bottom surface of the container body (the lens at 108 is coupled to the bottom surface of 108, see Figure 1, Dalsing).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee-Dalsing-Conrad such that the magnifier is coupled to the bottom surface of the container body for reasons stated above in Claim 1.

3: Lee-Dalsing-Conrad teaches the claimed invention as discussed above for Claim 2 and the modified Lee-Dalsing-Conrad further teaches that the at least one magnifier and the bottom In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)).

4: Lee-Dalsing-Conrad teaches the claimed invention as discussed above for Claim 3 and the modified Lee-Dalsing further teaches that the at least one magnifier and the bottom surface of the container body are light-permeable (since lid surface 108 of Dalsing is a magnifying lens, the lens is capable of permitting light to be transmitted through the lens so that the magnifying effect could be observed by an observer, therefore the magnifier is light permeable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee-Dalsing-Conrad such that the magnifier is light-permeable for reasons stated in Claim 1. 

5: Lee-Dalsing-Conrad teaches the claimed invention as discussed above for Claim 4 and the modified Lee-Dalsing-Conrad further teaches that the at least one magnifier is a lens (paragraph 0021 of Dalsing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee-Dalsing-Conrad such that the teaching of the magnifier being a lens is applied to the modified Lee-Dalsing-Conrad for reasons stated above in Claim 1.



16: Lee-Dalsing-Conrad teaches the claimed invention as discussed above for Claim 15 and the Lee further teaches that the container body further comprises a seal between the first wall and the second wall (the horizontal portion, i.e. top surface provides a seal between the first and second wall, Figure 3).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,556,735. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a vacuum sealed container having a container body, a container lid, a vacuum generator, and at least one magnifier coupled to the container body with the exception of the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/King M Chu/Primary Examiner, Art Unit 3735